     Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 1 of 30

                                                                                       FILED
                                                                                  r. I r- T
                                                                            u.s   UiO i 1      ICT COURT
                                                                                  h           STA DIV.
             IN THE UNITED STATES DISTRICT COURT FOR
                           SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION
                                                                            20JUL23 PfM2:50

                                                     *
UNITED STATES OF AMERICA for                                            CLERK
                                                     *
the use and benefit of
SUPERIOR STEEL, INC.,
                                                     *

                                                     ■k
        Plaintiff,
                                                     *


                                                     *
             V .                                                       CV   119-173
                                                     *


                                                     *
B.L.    HARBERT INTERNATIONAL,
                                                     ★
LLC;    TRAVELERS CASUALTY AND
                                                     ★
 SURETY COMPANY OF AMERICA;
                                                     *
 FIDELITY   AND     DEPOSIT      COMPANY
                                                     *
 OF MARYLAND;       and ZURICH
AMERICAN     INSURANCE COMPANY,
                                                     ■k


                                                     ■k
        Defendants.




                                              ORDER




        Before     the   Court      is    Defendant          B.L.    Harbert          International,

LLC's    ("Harbert")        motion to compel arbitration and stay pending

arbitration.        (Doc.    13.)        For the following reasons, the motion is

GRANTED.




                                     I.       BACKGROUND^


A.   The Project

        Defendant        Harbert         is    the        prime     contractor           constructing

improvements to the United States Army Corps of Engineers'                                           Cyber

Command     Headquarters            in        Fort        Gordon,     Georgia             ("Project") .




^ The Court details only those facts necessary to decide the present motion.
    Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 2 of 30




(Compl., Doc. 1, 1 8; Lalor2 Aff., H 4.)                   Defendant     Harbert    and


Plaintiff    Superior      Steel,     Inc.      ("Plaintiff")       entered   into    a

subcontract      ("Subcontract")       on    October    17,    2016,     under   which

Plaintiff was to complete structural steel work for the Project.

                                                                                     As
(Compl.,      9; Lalor Aff., 5 5; see Subcontract, Doc. 1-1.)

required under the Miller Act, 40 U.S.C. §§ 3131 et seq., Defendant

Harbert took out payment bonds for the Project with Defendants

Travelers Casualty and Surety Company of America, Fidelity and

Deposit Company of Maryland, and Zurich American Insurance Company

(collectively.      Sureties").       (Compl., SI 10; Payment Bonds, Compl.

Ex. B, Doc. 1-2.)

B. Payment Dispute

        During construction         and for disputed reasons unnecessary to

presently detail - issues arose with Plaintiff's performance under

the Subcontract and Defendant Harbert incurred additional costs.


(Compl,    SIS! 11-13;    Lalor    Aff., SII 6-8,      10.)     Defendant     Harbert


deducted    costs   from    amounts     otherwise      owed    to    Plaintiff,      and


Plaintiff demanded payment of the deducted amount.                    (Compl., SI 16;

                 SI 8.)                                       (Compl.,    SI 17.)     To
Lalor    Aff.,             No     payment    was   made.

recover.    Plaintiff filed the         present suit raising four counts:

(I) a breach of contract claim against Defendant Harbert, (II) an

unjust enrichment claim against Defendant Harbert, (III) a Miller



2 William Lalor is Defendant Harbert's Vice President.         (Lalor Aff., Doc. 13-1
2 2.)

                                            2
     Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 3 of 30




Act bond claim against Defendants Harbert and Sureties, and (IV) a

Georgia Prompt Pay Act claim against Defendant Harbert.                                            (Id.


gigi 20-33.)


C. Dispute Resolution Provision

     Paragraph 29 of the Subcontract contains the dispute resolution
                                 \\

provision,     providing:             All disputes between [Defendant Harbert]

and [Plaintiff] related in any way to this Subcontract, the Work[,]

or   the    Project        shall       be   resolved       in     accordance           with        this

[Paragraph] 29.
                     n
                           (Subcontract,           29, at 12-13.3)                To    resolve        a

                                                      w                                 n

dispute, the parties must engage in                       direct discussions                 and, if

                  mediation.           (Id.   5 29(a),          (b),       at   12.)         If      the
necessary.


disagreement nonetheless endures, section (c) provides:

       Unless suit is brought under the Miller Act (40
       U[.]S[.]C[.] §§ 3131, et seq.), . . . at [Defendant
       Harbert]'s sole election, the parties shall submit the
       disputes to either binding arbitration or to litigation,
       as further detailed below.


(Id.       29(c), at 12.)          If Defendant Harbert chooses litigation in
                                                                                              \\

lieu of arbitration, section (c) dictates that the claims                                          shall


be resolved by bench trial, without a jury, in the United States
                                                                                       "4
District     Court    for    the       Northern    District           of   Alabama.                (Id. )




3 For the reader's convenience, the Court cites the PDF page numbers of the
Subcontract (Doc. 1-1) as supplied by CM/ECF.   The Court identifies the page
number at which to find a paragraph section only once.
^ According to the Subcontract, the Northern District of Alabama is a proper
venue because:
       [Plaintiff] and [Defendant Harbert] agree that this Subcontract has
       been negotiated, formulated, drafted, agreed upon, executed, and at
       least in part performed within the jurisdiction of the United States
       District    Court   for   the    Northern   District      of    Alabama,   and       that


                                               3
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 4 of 30



W                                                                      t!

    Should   [Defendant      Harbert]         elect     arbitration,         section      (f)   of


paragraph       29 applies,         requiring       a    three-arbitrator          panel       held

under the American Arbitration Act's ("AAA") Construction Industry

Arbitration      Rules    ("AAA Construction              Rules").      (Id. f 29(f), at

                               N\
12-13.)      In addition.           [Plaintiff] agrees that should it initiate

litigation       or   arbitration         without        first    obtaining         [Defendant

Harbert]'s       authorization          as     to     choice     of   forum.        [Defendant


Harbert] shall have the absolute and sole right to transfer the

                                         //

disputes to the other forum.                   (Id.       29(e), at 12. )

D.    Procedural Posture


      On September 16, 2019, the parties mediated the disputes, but

the     mediation     proved        unsuccessful.           (Lalor     Aff.,        51 16-17.)


Plaintiff filed        the    present suit on             September         26,   2019.        (See


Compl.)      Defendant Harbert then filed the present motion to compel

arbitration and stay pending arbitration.                        (Def. Herbert's Mot. to


Compel Arbitration, Doc. 13.)                    Plaintiff responded              (Pl.'s Resp.

Opp'n    Mot.    to   Compel        Arbitration,        Doc.   14),   Defendant        Harbert


replied (Def. Herbert's Reply Supp. Mot. to Compel Arbitration,

Doc. 17), and Plaintiff sur-replied (Pl.'s Sur-Reply Opp'n Mot. to

Compel Arbitration, Doc. 19) .                  Defendant      Harbert's      motion      is    now


ripe for review.




        [Plaintiff]   has entered into Alabama to negotiate, formulate,
        draft   execute and perform (at least in part) this Subcontract.
(Subcontract, 2 29(c).)

                                                4
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 5 of 30



                                         II.   LEGAL STANDARD


       There           is    an     emphatic federal policy in favor of arbitral
                                    H

dispute resolution.                      Mitsubishi Motors Corp. v. Sober Chrysler-

Plymouth, Inc., 473 U.S. 614, 631 (1985).                               The Federal Arbitration

                                                        N\

Act ("FAA") requires courts to                               rigorously enforce agreements to

                                          Prudential Sec., Inc., 59 F.3d                1186, 1192
                  //
arbitrate.                  Davis   V.


(11th Cir. 1995)                  (quoting Shearson/Am. Express, Inc, v. McMahon,
                                                         \\

482    U.S.       220,        226       (1987)) .             [T]he   party   seeking    to    compel

arbitration has the initial burden of producing the arbitration

agreement and establishing the contractual relationship necessary

to implicate the FAA and its provisions granting th[e] [c]ourt

authority to dismiss or stay [the] [p]laintiff's cause of action
                                               rr

and to compel arbitration.                           Compere v. Nusret Miami, LLC, 396 F.

Supp.     3d       1194,          1199    (S.D.       Fla.     2019)   (citation      and     internal

quotation marks omitted).                           If the party for arbitration meets its

burden       of        production.         the      burden      shifts to     the   party opposing

arbitration to show why the court should not compel arbitration.

Bhim V. Rent-A-Ctr., Inc.,                          655 F. Supp. 2d 1307, 1311 (S.D. Fla.

2009) .



                                          III.       DISCUSSION


        As     an           initial       matter.        the      Court   has       subject     matter

jurisdiction over this dispute because Plaintiff brings a claim




                                                         5
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 6 of 30




arising under federal law.^                28 U.S.C. § 1331; (see also Compl.

  6.)     It also appears to the Court that diversity jurisdiction

exists given that there is complete diversity and the amount in

controversy exceeds $75,000.00.                      28    U.S.C. § 1332; (see Compl.,


gigi 1-5, 21.)       Defendant Herbert moves the Court to compel Plaintiff

to arbitrate Counts I, II, and IV of the Complaint as against

Defendant Herbert.           The Court analyzes whether (A) the FAA governs

the   agreement to         arbitrate.      (B) the           agreement to arbitrate is

valid. (C) Defendant Harbert may elect to arbitrate the relevant


claims,       and    (D)    the    Court    should          stay      this     action     pending

arbitration.


A. FAA


                                                             \\

        The    FAA    applies      to   agreements                evidencing     a    transaction

                             n

involving       commerce.           9   U.S.C.        § 2.          The   Supreme      Court    has

                                                           holding        that       Section    2's
construed        this      language     broadly.
                             ff

 involving       commerce         language must be read to extend the Act's

reach to the limits of Congress's Commerce Clause power.                                  Allied-



Bruce Terminix Cos. v^ Dobson, 513 U.S. 265, 268, 277 (1995).

        Here,    the    overall     Project          was   commissioned          by the    United

States        government      through      the        United        States     Army     Corps    of




5 The FAA does not confer federal subject matter jurisdiction.  See Tamiami
Partners, Ltd, ex rel. Tamiami Dev. Corp. v. Miccosukee Tribe of Indians of
Fla., 177 F.3d 1212, 1222 (11th Cir. 1999); Merrill Lynch, Pierce, Fenner                         &
Smith, Inc, v. Haydu, 637 F.2d 391, 395 (5th Cir. Unit B 1981) (stating that to
compel arbitration under the FAA, the court must have an independent basis of
jurisdiction, such as federal question or diversity).

                                                 6
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 7 of 30




Engineers.      Plaintiff     and    Defendant           Herbert       entered        into    the

Subcontract     in   furtherance      of    the     Contract.              Plaintiff         is   a


Tennessee corporation with its principal place of business in

Tennessee.      (Compl.,     5 1.)         Defendant        Herbert        is     a    Delaware


corporation     with   its   principal           place    of business in Alabama.

(Compl.,     52.)      The   Subcontract           was    "negotiated,            formulated,

drafted, agreed upon, executed, and at least in part performed
                        f/

[i]n . . . Alabama.          Finally, the work was to be completed for

the   Project   in   Georgia.       The    Court     finds      the    Subcontract           is   a


transaction affecting interstate                 commerce. and the              FAA    governs.

Cf. W.G. Yates       & Sons Constr. Co. v. Ard Contracting, Inc., No.


2;04-CV-00664-WKW, 2008 WL 942027, at *2 (M.D. Ala. Apr. 7, 2008)

(finding     the     construction         transactions           involved          interstate

commerce when the subcontracts were executed in and payments were

mailed from Mississippi, the construction project was in Alabama,

materials were purchased outside of Alabama,                         and    the   bonds       were


issued by Nebraska and Maryland companies).

B. Validity of Agreement to Arbitrate

       The   Court   addresses      whether       the    arbitration         provision            is

(1) initially        valid   under        Alabama         law        and    (2),       if      so.

unconscionable.


       1. Validity

        Whether an arbitration agreement exists is settled by state-

                                            //

law   principles of contract law.                  Hefter       v.   Charlie,         Inc.,    No.


                                           7
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 8 of 30



2 : 16-CV-01805-RDP, 2017 WL 4155101, at *5 (N.D. Ala. Sept. 19,

2017) (quoting Hanover Ins. Co. v. Atlantis Drywall & Framing LLC,

611   F.    App' X    585,      588        (11th   Cir.     2015));   see    also      Caley       v.

Gulfstream Aerospace Corp., 428 F.3d 1359, 1368 (11th Cir. 2005).

Where jurisdiction is based on federal question and diversity.                                    the


choice of law         rules of the state in                  which the     action     was filed


provide the applicable law.                     United States ex rel. Duncan Pipeline,

Inc. V. Walbridge Aldinger Co., No. CV411-092, 2013 WL 1338392,

*10 (S.D. Ga. Mar. 29, 2013) (citing Klaxon Co. v. Stentor Elec.

Mfq. Co., 313 U.S. 487, 496 (1941)).                         Because this case was filed


in    Georgia,        the      Court         looks     to    Georgia's      choice         of     law
                       \\

requirements.               Absent a contrary public policy, this court will
                                                                                  n
                                                                                           Carr    v.
normally enforce a contractual choice of law clause.

Kupfer, 296 S.E.2d 560, 562 (Ga. 1982).                        Here, Alabama law applies

because      the     Subcontract            contains     the   following     choice        of     law


provision:         This Subcontract shall be governed by, and all matters

relating to the validity, performance, or interpretation of this

Subcontract[,] shall be determined in accordance with[] the laws

                                      //
of the     State of Alabama.                 (Subcontract, SI 34(a), at 13; see also

PI.'s      Resp.     Opp'n     Mot.        to   Compel      Arbitration,    at    7    (applying

Alabama      law);          Def.   Harbert's           Reply    Supp.      Mot.       to   "Compel

Arbitration, at 6-9 (applying Alabama law).)

                                      \\
        Under Alabama law.                 [t]he basic elements of a contract are an


offer and an acceptance, consideration, and mutual assent to the
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 9 of 30



                                                   //

essential terms of the agreement.                       Halbert v. Credit Suisse AG,


402 F. Supp. 3d 1288, 1322 (N.D. Ala. 2019) (quoting Armstrong

Bus.    Servs.,     Inc,     v.   AmSouth     Bank,      817       So.    2d    665,    673 (Ala.

2001)).

        Defendant Herbert shows that Plaintiff and Defendant Herbert

                                                                                                 a
signed the arbitration provision as within the Subcontract

transaction affecting interstate commerce.                              (Subcontract, at 14.)

Plaintiff declines to challenge the existence of                                a contract with

an    arbitration provision.             As   such.      Defendant Herbert meets its


burden of showing an agreement to arbitrate exists.                                See Hanover,


611 F. App'x at 588-89 (finding the party moving for arbitration

met its burden because it pointed to the subcontract that affected

interstate         commerce       and   contained        an    arbitration             provision).

Thus, the Court finds the arbitration agreement is initially valid

                                                                                                IS
and     proceeds      to    Plaintiff's       argument         that        the    agreement

nevertheless unconscionable.


        2. Unconscionability

                                                                                                IS
        Plaintiff      argues       that      the       agreement          to    arbitrate

unconscionable.            (Pl.'s Resp. Opp'n Mot. to Compel Arbitration, at
          \\
               The FAA makes arbitration agreements, 'valid, irrevocable.

and enforceable, save upon such grounds as exist at - law or in
                                                               r   If
equity for the revocation of any contract.                              Kindred Nursing Ctrs.

Ltd. V. Clark, 137 S. Ct. 1421, 1426 (2017) (quoting 9 U.S.C. § 2).

Unconscionability is one such ground for revocation.                                   Id.   As the



                                               9
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 10 of 30




party asserting the defense, Plaintiff has the burden to prove

unconscionability.             Green Tree Fin. Corp. of Ala, v. Wampler, 749

So.   2d 409, 415 (Ala. 1999); Conseco Fin, v. Murphy, 841 So. 2d

1241, 1245 (Ala. 2002).              A contract provision is unconscionable

when the provision is one that               no man in his sense and not under


delusion would make on the one hand. and as no honest and fair man

                                      n

would accept on the other.                Blue    Cross     Blue    Shield    of   Ala.    v.


Rigas, 923 So. 2d 1077, 1086 (Ala. 2005) (quoting S. United Fire

Ins. Co. V. Howard, 775 So. 2d 156, 163 (Ala. 2000) (quoting, among

others, Hume v.          United States, 132 U.S. 406,              410 (1889))).          The



Alabama Supreme court set out factors to consider when facing such

a challenge;

        In     addition         to   finding      that       one      party        was


        unsophisticated and/or uneducated, a court should ask
        (1) whether there was an absence of meaningful choice on
        one party's part[;] (2) whether the contractual terms
        are unreasonably favorable to one party[;] (3) whether
       there was unequal bargaining power among the parties[;]
        and (4) whether there were oppressive,                      one-sided,      or
        patently unfair terms in the contract.

Id.    (quoting Layne v. Garner, 612 So. 2d. 404, 408 (Ala. 1992)).

This test, reduced to its essential elements, requires showing.
                                                                       u

first,       terms that are grossly favorable to a party                      substantive


unconscionability — and.              second.       the          favored     party        has


w                                            n

    overwhelming    bargaining       power        procedural        unconscionability.

Am. Gen. Fin., Inc, v. Branch, 793 So. 2d 738, 748 (Ala. 2000);

                                                    \\

Rigas,       923   So.    2d    at   1086-87.            [T]he    party    objecting       to



                                             10
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 11 of 30



arbitration              must        show     both       procedural        and      substantive


unconscionability.
                                If

                                     Rigas, 923 So. 2d at 1087.               At the      outset,


the Court notes that, apart from explaining the legal standard.

Plaintiff cites no legal support for its contention that the

arbitration provision is unconscionable.

               a. Substantive Unconscionability

        Plaintiff asserts the arbitration provision is substantively

unconscionable® because the provision                          skews heavily in [Defendant

HarbertJ 's favor
                           f/

                                by giving Defendant Harbert the                   sole' ability


to determine how disputes are to be resolved, whether it be. in a

judicial proceeding or in arbitration.                          (Pl.'s Resp. Opp'n Mot. to

Compel Arbitration, at 8.) And, by choosing arbitration. Defendant

Harbert "avoid [s] any discovery of dam[n]ing evidence within its
               n

possession               because        the        arbitration       provision          provides:

     [N]otwithstanding any AAA rules to the contrary, there shall be
\\




no     depositions         taken.      and    no    production of documents or                other
                    !/
information.               (Subcontract,           gi 29(f)(1), at        13; see      also   PI.
                                                                                                's

Resp. Opp'n Mot. to Compel Arbitration, at 8.)

         The   fact       that       Defendant     Harbert      may choose       the   forum for

resolving disputes does not automatically make the arbitration

provision          unconscionable            because     Plaintiff        still    maintains      a

remedy.        See        Conseco       Fin.,      841   So.    2d   at   1245    (finding      the




® Plaintiff does not use the terms substantive or procedural unconscionability,
but the Court categorizes Plaintiff's arguments appropriately.

                                                    11
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 12 of 30




arbitration        provision   not    unconscionable             because      it "does    not

limit the kind or amount of damages the [plaintiffs] can recover");

Stinson v. Am.'s Home Place, Inc., 108 F. Supp. 2d 1278, 1286 (M.D.


Ala. 2000) (applying Alabama law) ("A court must be wary of finding

a contract unconscionable where the plaintiff is left with some

place to go[] . . . because denial of a specific remedy or forum

is substantively different from denial of any means of enforcement

whatsoever.") (internal citation and quotation marks omitted); cf.

Ex Parte Merrill Lynch, Pierce, Fenner & Smith, 494 So. 2d 1, 4

(Ala. 1986).


        Plaintiff     maintains      that       given      the    discovery       limitation
                                          \\

accompanying arbitration, it                   will   be   unable       to   obtain    through


arbitration the very same relief that would be otherwise available
                         n
in a court action.           (Pl.'s Resp. Opp'n Mot. to Compel Arbitration,

at 9. )    It is true that the Court must consider Plaintiff's ability

to obtain the same relief, Roberson v. Money Tree of Ala., Inc.,

954 F. Supp. 1519, 1525-26 (M.D. Ala. 1997) (applying Alabama law).

however, the Court also notes part of the appeal of arbitration is

the "simplicity, informality, and expedition" it provides.                              Gilmer

V.     Interstate/Johnson         Lane   Corp.,           500    U.S.    20,      31   (1991).

                                                                              FAA, and    such
\\

     Discovery limitations      promote         the   goals      of the

limitations        are   rarely      grounds        for     avoiding         an   arbitration
              ft

agreement.          Hopkins v. World Acceptance Corp., 798 F. Supp. 2d

1339, 1350 (N.D. Ga. 2011).              The discovery limitations here apply


                                               12
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 13 of 30



to both parties equally.                    Plaintiff's perceived unfairness rests

on the argument that                 as    the general contractor on the Project,

[Defendant           Herbert]       controlled         the       Project     documentation         and

information           and     it    wishes      to     conceal       that        information      from

                                                           If

[Plaintiff] by forcing arbitration.                               (Pl.'s Resp. Opp'n Mot. to

Compel Arbitration, at 8-9.)

         The   record        lacks       any    actual          evidence    as    to    how     limited

discovery adversely affects Plaintiff while benefiting Defendant

Herbert.             The    Court    finds       no       legal     support       for    finding     an




arbitration           provision          unconscionable           solely     because      it     limits

discovery.            See     Caley,      428    F.3d      at     1378     (finding     arbitration

                \\

agreement            consistent with the goals of simplicity, informality.
                       n

and expedition              — "characteristics that generally make arbitration
                                     n
an     attractive          vehicle          when      it    precluded        class      actions     and
\\

     limit[ed] discovery by allowing the taking of depositions only if

authorized by the arbitrator"); Hopkins, 798 F. Supp. 2d at 1350

(finding arbitration agreement not unconscionable when it limited

discovery beyond the AAA Consumer rules); cf. Walker v. Ryan's

Family Steak Houses, Inc., 400 F.3d 370, 387-88 (6th Cir. 2005)

               \\

(finding            limited    discovery.        controlled by a potentially biased
                                                                                           ff

arbitration panel, creates . . . unfairness to claimants                                        because


even     though        reduced       discovery        is        anticipated       in    arbitration.

     parties to a valid arbitration agreement also expect that neutral




                                                     13
   Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 14 of 30




arbitrators will preside over their disputes").                            Furthermore, the


Eleventh Circuit stated:


     [T]he Supreme  Court cautioned that clauses limiting
     discovery  in    arbitration — much like   class-action
     waivers — cannot     be   rejected   as   categorically
     unconscionable under state law without running afoul of
     the F7\A's pro-arbitration mandate. . .     Even if the

     clause at issue here limited [the plaintiff]'s discovery
     options        in   a    meaningful              way,   it        would      not   be
     substantively unconscionable on that basis alone.

Larsen    v.     Citibank    FSB,     871   F.3d       1295, 1316 (11th            Cir.      2017)

(internal        citation     omitted)           (citing     AT&T        Mobility       LLC     V.




Concepcion, 563 U.S. 333, 341-44 (2011)).                     Based on the foregoing.

the Court finds Plaintiff fails to carry its burden of showing the

arbitration provision is substantively unconscionable.'^

               b. Procedural Unconscionahility

     As     to    procedural        unconscionahility.            Plaintiff        argues      the

                               \\

arbitration provision               was offered on essentially a 'take it or

                                            tr

leave it' basis to [Plaintiff].                   (Pl.'s Resp. Opp'n Mot. to Compel

Arbitration, at 8 .)         And Plaintiff             lacked a meaningful choice in

accepting the provision[] [because] [Defendant Harbert] is one of

the largest construction companies in the country with revenue and
                                                                  rr
resources      vastly above those of [Plaintiff].                        (Id. )


      Unequal bargaining power arguments generally do not involve

two sophisticated, large companies such as Plaintiff and Defendant


  Because both substantive and procedural unconscionability are required for a
court to find a provision unconscionable, the Court may end its analysis here.
The   Court   however,  addresses   Plaintiff's  procedural  unconscionability
argument.

                                                 14
    Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 15 of 30



Herbert.      See Leonard v. Terminix Int'l Co., L.P., 854 So. 2d 529,


537-38 (Ala. 2002) (listing Alabama cases where arbitration clause

found      unconscionable            and   all      involved       consumer      contracts) ;      see


also Process Am., Inc, v. Cynergy Holdings, LLC, 839 F.3d 125, 138

n.6 (2d Cir. 2016) ("Business entities negotiating in a commercial

setting do not warrant any special solicitude as 'unsophisticated'

parties simply because they are new to the industry and choose to

forego representation by counsel."); Remza Drywall Inc.                                      v.   W.G.



Yates & Sons Constr., No. 1:07CV106-LG-JMR, 2007 WL 2033047, at *3

(S . D.      Miss .         July       10,          2007)        (finding        no     procedural

unconscionability            because              the    parties    to   the     subcontracts        at

issue      were       two   corporations            contracting for            over    six   million

dollars['] worth of drywall work").

          Defendant Herbert also offers the                        Standard 7\mendment to the

                  n                                                      \\
Subcontract            as    evidence             that       Plaintiff        freely   and    fairly

                                             //

negotiated the Subcontract.                         (Def. Harbert's Reply Supp. Mot. to

Compel Arbitration, at 10; Subcontract Attach. A, Doc. 1-1, at 85-

106.)      Plaintiff declines to counter this argument, and the Court

finds there is no evidence that Plaintiff lacked the ability to

negotiate any contract provision if it so chose.                                  Cf. Avid Eng'g,

Inc. V. Orlando Marketplace Ltd., 809 So. 2d 1, 5 (Fla. Dist. Ct.

App.       2001)       (finding        arbitration             agreement       not     procedurally
                               \\
unconscionable when                 [i]n fact, there was evidence that the parties

negotiated and modified many of the terms of the contract").                                      Thus,


                                                        15
   Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 16 of 30




Plaintiff's      challenge          also   fails       because     the    provision     is    not

procedurally         unconscionable.             The      Court   now     discusses     whether


Defendant Harbert may elect arbitration of the specified claims.

C. Defendant Herbert's Ability to Elect Arbitration

     Because          the     FAA     creates         a    presumption          in   favor     of


arbitrability, Paladino v. Avnet Comput. Techs., Inc., 134                                    F.3d


1054, 1057 (11th Cir. 1998), any doubts concerning the scope of

arbitral       issues       must    be     construed        in    favor    of    arbitration.


Mitsubishi Motors,            473   U.S.    at   626.       The Eleventh        Circuit      holds


that if parties intend to exclude categories of claims from their

arbitration          agreement.      the    parties        must    clearly       express      such

intent.        Brown    v.   ITT    Consumer      Fin.     Corp., 211 F.3d           1217,    1222


(llth Cir. 2000).            In other words, issues will be deemed arbitrable

unless    it    is    clear that the arbitration.agreement intentionally

omits them.          First Options of Chi., Inc, v. Kaplan, 514 U.S. 938,

945 (1995).           Defendant Harbert argues it may elect to arbitrate

Counts I, II, and IV under paragraph 29, sections (c) and (e).

      1. Non-Miller Act Claims Under Paragraph 29 Section (c)

     As    to    its    first       argument.      Defendant       Harbert       asserts      that


Plaintiff's non-Miller Act claims® against it are arbitrable under




8 In its Complaint, Plaintiff brings the Miller Act claim. Count III, against
all Defendants. (Compl., IS 26-30.) Nevertheless, Defendant Harbert maintains
that "Count III . . . is asserted against the Sureties, not [Defendant]
Harbert." (Def. Harbert's Reply Supp. Mot. to Compel Arbitration, at 2.) At
present, the Court declines to decide whether Count III applies to Defendant
Harbert because no party advocates to arbitrate Count III.

                                                 16
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 17 of 30




Paragraph 29(c).9              (Def. Harbert's Mot. to Compel Arbitration, at

4-7. )         Defendant Harbert acknowledges that its ability to choose

arbitration is restrained by section (c)'s language:                            Unless suit

                                                 n

is brought under the Miller Act.                       (Def. Harbert's          Reply Supp.

Mot. to Compel Arbitration, at 2.)                   According to Defendant Harbert,

\\

     Paragraph        29(c)    provides   for    arbitration         of   any   claim     that

[Defendant] Harbert elects to arbitrate, except for a Miller Act
          //
claim.           (Id.)        Plaintiff's stance in opposition is that if it
                                                                                 n
                                                                                     is   then
brings a Miller Act count in the complaint, the "suit

brought under the Miller Act and Defendant Harbert may not elect

arbitration.            (Pl.'s Resp. Opp'n Mot. to Compel Arbitration, at 4-

7. )

                                                                                     10
                                                                                           The
         The dispute here is one of contract interpretation.
                                                               w

important part of the sentence at issue is:                        Unless suit is brought

under the Miller Act . . . , should disputes between the parties

fail     to      be    resolved    at   mediation      then.       at   Contractor's      sole




5 No party argues the general provision of the dispute resolution clause fails
to cover all of Plaintiff's claims because it governs "[a]11 disputes
between . . . [Defendant Harbert] and [Plaintiff] related in any way to this
Subcontract, the Work[,] or the Project." (Subcontract, 2 29.) As discussed
below, paragraph 29 section (c) contains the disputed coverage restriction.
10
   Although there is a presumption that a dispute is arbitrable whenever not
expressly excluded, "a party cannot be required to submit to arbitration any
dispute which it has not agreed so to submit." Granite Rock Co. v. Int'l Bhd.
of Teamsters, 561 U.S. 287, 314 (2010) (citation omitted) .                 As such, courts
must determine whether the arbitration agreement covers the dispute at issue,
and to do so, courts may use standard principles of contract interpretation.
Id. at 296; see also See Cavalier Mfq., Inc, v. Jackson, 823 So. 2d 1237, 1242
(Ala. 2001) ("The question whether an arbitration clause in a contract requires
arbitration of a given dispute remains a matter of state-law contract
interpretation."), overruled on other grounds by Ex Parte Thicklin, 823 So. 2d
723 (Ala. 2002); Seaboard Coast Line R.R. v. Trailer Train Co., 690 F.2d 1343,
1348 (11th Cir. 1982).

                                                17
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 18 of 30



election.           the parties shall submit the disputes to either binding
                                              //

arbitration or to litigation.                      The question boils down to, then,
                      If
whether "suit              refers only to a Miller Act count within a complaint

or an entire complaint if at least one count is a Miller Act count.

                    a. Contract Interpretation Legal Standard
                                                     w

       Under Alabama law, contract                       interpretation is guided by the
                                  ff

intent of the parties.                 Allied-Bruce Terminix Cos, v. Dobson, 684


So.    2d    102,      110    (Ala.    1995).            The   intent           of   the     contracting

                                                                                             Where there
parties is discerned from the whole of the contract.

IS    no    indication that the              terms       of the          contract      are    used     in a


special or technical sense. they will be given their ordinary.
                                         n

plain. and natural meaning.                  absent ambiguity.                   Cavalier Mfg., 823

So.    2d      at     1242;     Allied-Bruce         Terminix,             684       So.   2d     at   110.

                                                                    \\                                    n

Ambiguity exists in a contract clause if.                                when given the context.

                                                                                              n
w
                                                                                                  Madison
    it is reasonably susceptible of more than one meaning.

Cty. V. Evanston Ins. Co., 340 F. Supp. 3d 1232, 1271 (N.D. Ala.

2018) (emphasis omitted) (applying Alabama law); In re Knepp, 229

B.R. 821, 847 (N.D. Ala. 1999) (citing Voyager Life Ins. Co. v.

Whitson, 703 So. 2d 944, 948 (Ala. 1997)) .                                 Whether an ambiguity

                                                                                                          ff
             V' 4
exists         is a        question of law         to be       determined by the court.

Allied-Bruce               Terminix,   684     So.       2d    at        110.        In    interpreting

language:

        [T]he mere fact that a word or a phrase is not defined
        in a document does not mean that the word or phrase is
        inherently ambiguous.                In the absence of a definition.


                                                   18
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 19 of 30



       the court should construe the word or phrase according
       to the meaning a person of ordinary intelligence would
       reasonably give it.

Madison Cty. v. Evanston Ins. Co., 340 F. Supp. 3d 1232, 1271 (N.D.

Ala. 2018) (quoting Hall v. Envtl. Litig. Grp., P.C., 248 So. 3d

949, 958 (Ala. 2017)).                  If the court finds the term susceptible to

                                                         \\

more    than        one      reasonable      meaning.         then   the   court      must   use


established           rules        of    contract     construction         to     resolve    the


               if

ambiguity.                Id,.   (quoting Once Upon a Time, LLC v. Chappelle

Props., LLC, 209 So. 3d 1094, 1097 (Ala. 2016)).                                All the while.


the court must evoke the presumption in favor of arbitration, which

requires courts to:                (1) apply[] the presumption of arbitrability

only where a validly formed and enforceable arbitration agreement

is ambiguous about whether it covers the dispute at hand; and (2)

adher[e] to the presumption and order[] arbitration only where the
                                             n

presumption is not rebutted.                     Granite Rock, 561 U.S. at 301.

               b. Ambiguity

          To        show     the    plain    meaning.    Plaintiff         argues     that   the


                     \\
restriction               mentions 'suit' being brought under the Miller Act

                                                                     "11
rather than          a     'claim'      under the   Miller Act.            (Pi.'s Sur-Reply

Opp'n Mot. to Compel Arbitration, at 3.)                         As discussed below, the




11 Plaintiff also argues, "The plain meaning of that sentence is clear: if suit
is brought under the Miller Act, [Defendant Harbert] does not have the ability   n
to elect whether arbitration must be used to resolve disputes.                       (PI.'s Resp.
Opp'n Mot. to Compel Arbitration, at 5.)              This argument is circular and avoids
the   heart of the issue.


                                                 19
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 20 of 30



terms
            \\
                 suit
                        /r
                             and       claim
                                                   //
                                                          are       not   always      as   clear    as       Plaintiff



suggests.

                                                                           w

           To determine whether the phrase                                     unless suit is brought under

                             n
the Miller Act                   is reasonably susceptible to more than one meaning,

the Court uses dictionaries to determine the "plain, ordinary, and
                                 /f
                                                                                                               Merriam
natural meaning.                       Once Upon a Time, 209 So. 3d at 1098.
                                                         \\
Webster defines "suit" as                                     an action or process in a court for the
                                                               //

recovery of a right or claim,                                       Suit, Merriam-Webster's Dictionary,

available at https://www.merriam-webster.com/dictionary/suit?
                                                                                                   (last       visited
utm_campaign=sd&utm_medium=serp&utm_source=jsonld

June 25, 2020).                       This definition associates suit with a singular


claim and supports an interpretation that Plaintiff and Defendant
                                       w           //
Herbert's           use          of        suit           was       intended     to    apply to      the defined

claim — the                  Miller          Act        claim.         Black's     law     dictionary          defines

\\                 \\
     suit" as           [a]ny proceeding by a party or parties against another
                                        //
in     a   court         of      law.          Suit, Black's Law Dictionary (10th ed. 2014).

The Tenth Edition supplements the definition by explaining:

           All these nouns [(]suit, lawsuit, action, case, and
           cause [)] denote proceedings instituted for the purpose
           of enforcing a right or otherwise seeking justice.
           Although they are all in frequent use as synonyms for a
           court proceeding, their etymological development has
           lent them shades of meaning that they still faintly bear.
                                                                   a
           Suit   stresses   the   sense of   campaign . .                                               r



           complainant's attempt to redress a wrong, enforce a
           right, or compel application of a rule. . .        In the

           legal sense, suit refers to an ongoing dispute at any
           stage,   from   the   initial filing   to  the   ultimate
           resolution.




                                                                     20
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 21 of 30



Id.    (emphasis          omitted)    (quoting    Bryan       A.    Garner,     Garner's


Dictionary of Legal Usage 862-63 (3d ed. 2011)).                          Here, Black's

                                                        //

Law    Dictionary        acknowledges    that    suit        may encompass        a    broad

                   //

 proceeding,            can be limited to redressing a wrong or compelling

application of a rule, and is often used interchangeably with other

similar terms.


       In addition. courts often refer to a plaintiff's Miller Act

claim as a Miller Act suit.              United States v.          Int'l Fidelity Ins.

Co.,    232 F. Supp. 3d 1193, 1194 (S.D. Ala. 2017) ("The amended

                                                                           suit       on   the
complaint asserts six causes of action .

                                                                                      to   the
payment    bond.        brought against both defendants pursuant

Miller Act; (2) a breach of contract claim . . . ; and (3) a state

law claim for violation of the Alabama Prompt Pay Act. ); see also

United    States        ex   rel.   Portland   Constr.       Co.   v.   Weiss   Pollution


Control    Corp.,        532 F.2d 1009, 1011, 1012, 1013 (5th Cir. 1976)
              w

(stating          there is     no inconsistency between             arbitration and a

subsequent suit on the Miller Act bond");                     United States ex             rel.


Capolino Sons, Inc, v. Elec. & Missile Facilities, Inc.,                         364       F.2d


705, 708 (2d Cir. 1966) ("[W]hen [the FAA] is applicable, [it]

quite clearly is broad enough to include Miller Act suits within


  The Court also acknowledges that in other contexts, what an action or claim
encompasses is up to reasonable dispute.         See Jackson v. Equifax Info. Servs.,
LLC, No. CV 119-096, 2020 WL 476698, at *1-2 (S.D. Ga. Jan. 29, 2020) (explaining
the Eleventh Circuit recently clarified that Federal Rule of Civil Procedure 41
contemplates dismissing an "action," which does not cover dismissing less than
all claims in a lawsuit, yet encompasses all claims against a particular
defendant).



                                           21
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 22 of 30




its    scope,   and,     with        equal        clarity.   it   gives   the   parties   an

enforceable right to agree to refer to arbitration differences
                                             //

arising under their contract. ); Cent. Rock Corp. v. Horton Constr,

Co., No.      2:13-CV-00406-PM-KK, 2013 WL 12184300, at *5 (W.D. La.

July 31, 2013) ("[T]he subcontractor pursued arbitration against

a contract and then filed a Miller Act suit against the contractor

and its non-arbitrating surety.")                       But see United States v. David


Boland,      Inc., No.    6: 05-cv-549-Orl-19JGG, 2006 WL 2683304, at *3

(M.D. Fla. Sept. 18, 2006) ("In Miller Act suits, state law governs

whether a contractor materially breached a contract or engaged in

active interference with respect to a contractual obligation.");

see also United States ex rel. Cleveland Constr., Inc, v. Stellar

Grp., Inc., No. 4:16-CV-179 (CDL), 2019 WL 338887, at *1 (M.D. Ga.

Jan. 28, 2019) (The plaintiff "brought this breach of contract and

Miller Act suit.")


        Lastly, the Court looks to the Miller Act for context. The
                                \\

Miller Act explains.                 Every person that has furnished labor or

material in carrying out work provided for in a contract for which
                                                                                     rr

a payment bond is furnished under section 3131 of this title                              who


does not receive timely payment after completing performance                              for


which the claim is made[,] may bring a civil action on the payment

        ft
bond.          40   U.S.C.      § 3133(b)(1).                Here,   the    Miller   Act's


specifications and requirements apply to a claim on the payment

bond, making no mention of additional claims that may be brought


                                                   22
     Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 23 of 30




arising out of the same transaction,             In   civil   actions,   courts


routinely treat a Miller Act,claim differently than any non-Miller
Act claims.      See Weiss Pollution Control, 532 F.2d at 1012 ("[W]e

have been cited to no authority which stands for the proposition

that a subcontractor who arbitrates in accordance with the terms

of his subcontract thereby relinquishes his right to bring a

subsequent Miller Act suit"); Int'l Fidelity Ins. , 232 F. Supp. 3d
at     1201   (staying   Miller   Act    claim   against      surety     pending

arbitration of the subcontractor's contract and state law claims

against the contractor); United States ex rel. Vining Corp. v.

Carothers Constr., Inc., No. 5:09-CV-438 (CAR), 2010 WL 1931100,


at *2, *4-5 (M.D. Ga. May 12, 2010) (compelling arbitration of the

contract claims but not the Miller Act claim).


        Based on the foregoing, the Court concludes only that there

is no plain meaning; the phrase is reasonably susceptible to more

                         It could mean, as Plaintiff postulates.             the
than    one   meaning.

remainder of the sentence does not apply if a Miller Act claim is

part of the action.       The phrase could also mean that any Miller

Act claims are      not arbitrable      but non-Miller Act claims remain

subject to arbitration.

              c. Resolving the Ambiguity

        Because the phrase is reasonably susceptible to more than one

meaning, the Court turns to rules of construction to resolve it.

Ohio Cas. Ins. Co. v. Holcim (US), Inc., 744 F. Supp. 2d 1251,


                                        23
     Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 24 of 30




1260 (S.D. Ala. 2010) (applying Alabama law).                          The   burden   rests


with   Plaintiff to        rebut the             presumption favoring        arbitration.

Granite Rock, 561 U.S. at 301.                        To interpret the ambiguity,       one



                                w
rule   of    construction           is that an agreement is to be viewed as a

             In re Jefferson Cty., 503 B.R. 849, 882 (N.D. Ala. 2013)
         n
whole.


(applying Alabama law).               In addition, courts must "give effect to

the intentions of the parties by, among other things, (1) taking

into account the practical construction put on the language of the

agreement by the parties, . . . (2) giving words their ordinary

meanings, . . . and                  (3)         considering         the      surrounding

                   ft
circumstances.            Id.       at     882-83      (internal   citations     omitted);

Voyager Life Ins., 703 -So. 2d at 949 (If the textual rules do not
                           \\

dictate an outcome.             the surrounding circumstances, including the

practical construction put on the language of the agreement by the

                                                                                        the
parties      to   the    agreement,             are    controlling    in   resolving

ambiguity.")

       Examining the whole of the contract does little to resolve

the ambiguity.          Analyzing the ordinary meaning of the words used

also fails to clarify the ambiguity, having previously analyzed

the ordinary meaning to reveal the ambiguity.                         As such, the Court


turns to the practical construction and surrounding circumstances

to   gain    an   understanding            of    Plaintiff   and     Defendant   Harbert's

intent within the arbitration provision.




                                                  24
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 25 of 30



                                         \\

        Plaintiff argues that                 [t]he Phrase '[u]nless suit is brought
                                                                                                    n

under    the     Miller   Act'    is placed at the beginning of the clause,
                                                                               //

thus,
         \\

              it qualifies everything that comes after it.                           (Pl.'s Sur-


Reply Opp'n Mot. to Compel Arbitration, at 2-3.)                           To support its

argument that the remainder of section (c) is inapplicable in the

presence        of   a   Miller    Act        count.   Plaintiff   brings            the    Court's

attention to the choice of forum provision within the latter part

of section (c).           (Pl.'s Resp. Opp'n Mot. to Compel Arbitration, at

4, 5.)         Plaintiff alleges that the Miller Act requires its Miller

Act count to be brought in this Court.                     (Id. at 5.)              The choice of

forum provision within section (c) designates the United States

District Court for the Northern District of Alabama as the proper

forum.         (Subcontract, 1 29(c).)             Therefore, if Plaintiff brings a


Miller Act count.           the Miller Act provides the appropriate forum

and the choice of forum provision within section (c) is rendered

moot.         (Pl.'s Resp. Opp'n Mot. to Compel Arbitration, at 4,                            5.)


        In opposition. Defendant Herbert provides justification for

why the Miller Act exception was included: to comply with Congress'

1999 amendment to the Miller Act, which limits waiver of Miller

Act     lawsuits.          (Def.    Herbert's          Reply   Supp.      Mot.         to    Compel
                                                                   \\

Arbitration, at 3 (The arbitration provision                            does        not intend to


restrict ■[ Plaint if f ] 's right to bring a civil action on a payment

bond.         However,    Paragraph 29(c)         unquestionably allows               [Defendant]




                                                  25
     Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 26 of 30



Harbert to insist on arbitration of non-Miller Act disputes with

[Plaintiff]


      First, it is uncertain whether Plaintiff's Miller Act claim


could have been brought in the Northern District of Alabama.                                   The


Miller       Act                             a         civil        action . . . must           be
                      specifies,

brought . . . (B)           in   the   United          States   District        Court   for    any

                                                                                                  n

district in which the contract was to be performed and executed.

40   U.S.C. § 3133(b) (3) .            The statute allows for the possibility

that more than one district may satisfy the requirement, and the
                                             \\

Subcontract        provides      it    was        executed[]        and    at   least   in     part

performed within the jurisdiction of the United States District
                                                                           n

Court    for   the     Northern        District         of     Alabama.          (Subcontract,


g[ 29(c).)     Second, even if the Northern District of Alabama is an


improper venue for the Miller Act claims here. courts routinely

split Miller Act counts from others (as previously discussed), and

parties often arbitrate non-Miller Act disputes while bringing

civil actions under the Miller Act to preserve Miller Act claims.

See, e.g., Weiss Pollution Control, 532 F.2d at 1013.                                   Finally,


the Court finds little practical justification for treating all

counts in a complaint differently simply because one count is a

Miller   Act       count.        The   Miller       Act      does    not   require      that    all


adjoining counts in a civil suit be treated the same as the Miller

Act count.     and the waiver limitations apply only to a Miller Act

payment bond claim.


                                                  26
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 27 of 30



       In      conclusion.             Defendant            Herbert       shows       the     arbitration

agreement is              ambiguous         about         whether    it       covers    non-Miller          Act

counts        within       a   complaint.                 After     attempting         to    resolve        the

                                                            positive           assurance          that      the
ambiguity,           the       Court         lacks

arbitration clause is not susceptible of an interpretation that
                                                    //

covers        the    asserted          dispute              Counts       I,    II,     and     IV      against

Defendant Herbert.               Auto Owners Ins., Inc. V. Blackmon Ins. Agency,


Inc.,    99 So. 3d 1193, 1196 (Ala. 2012) (quoting Ex Parte Colquitt,

808 So. 2d 1018, 1024 (Ala. 2001) (quoting United Steelworkers of

Am.    V.     Warrior          Gulf     &    Navigation            Co.,       363    U.S.    574,       582-83


(1960)) ) .         Thus, Plaintiff did not rebut the presumption in favor

                                  \\
                                                                                              of arbitral
of arbitration, and                    any doubts concerning the scope
         //
                                                          with     the        construction             of   the
issues        — including             problems
                                                     \\

contract        language         itself
                                             ft
                                                          should    be    resolved           in     favor    of

                     //
arbitration.              Ex Parte Colquitt, 808 So. 2d at 1022 (quoting Moses

H. Cone Mem'1 Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25

(1983).        The Court finds Defendant Harbert may elect to arbitrate

Plaintiff's non-Miller Act counts against it under section (c).

        2. Right to Choose Forum in Absence of Authorization Under
              Paragraph 29 Section (e)

        Paragraph 29(e) provides:                          [Plaintiff] agrees that should it

initiate        litigation              or        arbitration         without          first        obtaining

[Defendant           Harbert]'s ^authorization                       as       to    choice        of    forum.

[Defendant Harbert] shall have the absolute                                         and sole right to



                                                          27
       Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 28 of 30



                                                                                     //

transfer         the disputes to the                   other forum.                         Defendant         Harbert


argues that section                       (e) allows it to elect arbitration of any

claims         because         Plaintiff       failed        to       obtain              Defendant      Harbert's

                                                                      rr
\\
     authorization as to choice of forum,                                   thus triggering Defendant
                                                                                                                 f/
                  \\
                                                                                                                      to
Harbert's              absolute and sole right to transfer the disputes

arbitration.             (Def. Harbert's Mot. to Compel Arbitration, at 7.)

         Plaintiff            responds.            [Defendant              Harbert] ignores that the

clause granting it the purported ability to choose a forum.                                                   Article



29(c), is rendered moot in the presence of a suit brought under
                              //
the     Miller         Act.         (Pl.'s Resp. Opp'n Mot. to Compel Arbitration,
                                                                                                         \\

at 5 . )        Plaintiff repeats its argument that the phrase                                                [u]nless

                                                                  n        w

suit is brought under the Miller Act                                           qualifies everything that

comes         after     it         and    thereby    qualifies                 the        ability   to    select       a

dispute resolution forum on suit not being brought under the Miller
        //
Act.          (Id. at 6-7.)

                                                                                                                  Even
             The Court need not engage here in a detailed analysis.

if Plaintiff is correct and section (e) applies only "unless suit
                                                        //
IS     brought under the Miller Act,                         the Court previously found that

this language is                    ambiguous and Plaintiff failed to overcome the

presumption favoring arbitration.                             As such. Defendant Harbert has

                                                                                                    //
the          right to transfer the disputes to [arbitration].

D. Status Pending Arbitration

             According to Defendant Harbert,                               The Miller Act bond claims


in      the     Complaint                against    [Sureties]                 should        be     stayed       while


                                                       28
      Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 29 of 30



                                                                                              If

[Defendant]            Harbert      and   [Plaintiff]       arbitrate     their   disputes.

(Def. Herbert's Mot. to Compel Arbitration, at 6.)                           Numerous cases



support          staying         Miller     Act    claims    against      sureties      pending

arbitration            of   a    subcontractor's         claims   against   a   contractor.

Int'1          Fidelity      Ins.,    232     F.    Supp.    3d   at   1200-01,      1200   n.7

(collecting cases).                  Plaintiff fails to address the possibility

that arbitration is appropriate; consequently. Defendant Herbert's

                                                                                            The
request to stay this action pending arbitration is unopposed.

FAA provides:

          If any suit or proceeding be brought in any of the courts
          of the United States upon any issue referable to
          arbitration under an agreement in writing for such
          arbitration, the court in which such suit is pending,
          upon being satisfied that the issue involved in such
          suit or proceeding is referable to arbitration under
          such an agreement, shall on application of one of the
          parties stay the trial of the action until such
          arbitration has been had in accordance with the terms of
          the agreement, providing the applicant for the stay is
          not in default in proceeding with such arbitration.

9 U.S.C. § 3.               Because the Court finds Plaintiff's Counts I, II,


and       IV    against         Defendant    Harbert      arbitrable.     the   Court    grants

Defendant              Harbert's      request       to     stay    this     action      pending

arbitration.




     The Eleventh Circuit has also acknowledged that the principle that "a party
cannot be required to submit to arbitration any dispute which he has not agreed
                   n
so   to   submit
               might result in 'piecemeal litigation[.]   [Nevertheless,] the
court must 'rigorously enforce' the agreement of the parties.   Hanover Ins.,
611 F. App'x at 588 (quoting United Steel Workers of Am., 363 U.S. at 582;
Nobles V. Rural Cmty. Ins. Servs., 122 F. Supp. 2d 1290, 1295 (M.D. Ala. 2000)
(citing Dean Witter Reynolds, Inc, v. Byrd, 470 U.S. 213, 218-21 (1985))).

                                                   29
   Case 1:19-cv-00173-JRH-BKE Document 25 Filed 07/23/20 Page 30 of 30



                                 IV.   CONCLUSION


     The      Court   GRANTS      Defendant        Herbert's   motion    to   compel

arbitration and stay pending arbitration.                (Doc. 13.)     IT IS HEREBY


ORDERED that (1) Plaintiff and Defendant Harbert SHALL ARBITRATE


Counts   I,    II,    and   IV   of    the    complaint;   and   (2) this     entire

case — including        counts        against      non-arbitrating      parties — is

STAYED pending arbitration.            Plaintiff and Defendant Harbert SHALL


file a joint status report with the Court every NINETY (90) DAYS

until the arbitration has concluded.


     ORDER ENTERED at Augusta, Georgia, this,                              of July,

2020.



                                         J.       .N   :all, ohief judge
                                         UNITED^TATES DISTRICT COURT
                                         SOraHE(RN DISTRICT OE GEORGIA




                                             30
